Citation Nr: 0835929	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  08-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for scar, 
residual of grenade fragment wound of the right thigh.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hancock, Counsel
INTRODUCTION

The veteran served on active duty from March to December 
1946, and from November 1950 to November 1952.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and March 2007 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In September 2008, the veteran testified at a hearing 
conducted at the RO before the undersigned Acting Veterans 
Law Judge.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

The veteran contends that his service-connected disorders 
render him unable to obtain or retain substantially gainful 
employment.  The record reflects that service connection is 
in effect for early spondylolisthesis, mild spondylosis 
(previously diagnosed as low back pain, associated with 
gunshot wound right thigh with cellulitis and lymphangitis), 
evaluated as 40 percent disabling; gunshot wound right thigh 
with cellulitis and lymphangitis, evaluated as 30 percent 
disabling; and scar, residual of gunshot wound of right thigh 
associated with gunshot wound right thigh with cellulitis and 
lymphangitis, evaluated as zero percent disabling.  At the 
hearing, the veteran clarified and the record confirms, that 
the service-connected scar is the residual of a grenade 
fragment wound of the right thigh and the Board has 
recharacterized the increased rating issue accordingly.  The 
combined disability evaluation for the veteran's disorders is 
60 percent.  See March 2007 RO rating decision.  

In January 2007, the veteran supplied VA with a VA Form 21-
8940 (application for increased compensation based on 
unemployability).  He claimed to have last worked full time 
in August 1988.  He added that he became too disabled to work 
in August 1992.  The veteran reported having a 6th grade 
education.

A September 2006 VA muscle examination report reveals that 
the veteran indicated that his usual occupation was school 
custodian and that he retired in 1988.  The cause of 
retirement was noted to be eligible by age or duration of 
work.  

A note written on VA Medical Center letterhead, dated in 
November 2006, but not signed by a physician, indicates that 
the veteran was considered to be totally and permanently 
disabled, and precluded from seeking and/or sustaining any 
type of employment due to multiple medical problems, to 
include chronic back pain and vascular insufficiency.

A private medical note, dated in November 2006, shows that 
the physician, Dr. Rodriguez, opined that due to severe 
osteoarthritis and advanced age (80 years of age) the veteran 
could not work.  Loss of loss of use of the right lower 
extremity due to injury acquired during his military tour was 
also referenced.  

A May 2007 letter from the McDonald's corporation shows that 
the veteran had been employed from 1989 to November 1993.  
The veteran was noted to have resigned his position mainly 
due to limitations stemming from his military injuries that 
prevented him from continuing to work.  

A second letter from Dr. Rodriguez, dated in May 2007, notes 
that the veteran had been his patient since 2003.  The 
physician reconfirmed that due to his military injuries, and, 
in turn the limitations caused by his conditions, the veteran 
could not maintain employment.  These limitations were noted 
to be severe swelling of the right lower extremity, not being 
able to stand for more than 10 minutes, and numbness and 
stiffness of the same lower extremity and constant flare ups.  
He added that the veteran's problems associated with 
osteoarthritis, peripheral vascular disease and hypertension 
were not the "main reason" why the veteran could not work.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a claim for a total 
rating based on individual unemployability, the duty to 
assist requires VA to obtain an examination which includes an 
opinion on what effect the veteran's service-connected 
disabilities have on his ability to work.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  The above-recited 
rendered opinions concerning the veteran's employability do 
not clearly indicate that the veteran's service-connected.  
Additionally, the November 2006 VA statement is unsigned.  
Thus, the Board will remand the case for further examination 
and opinion.

In the instant case, the veteran was most recently afforded a 
VA muscles examination in September 2006, at which time his 
three service-connected disorders appeared to have been the 
subject of examination.  However, the examination report 
failed to include an opinion as to whether it is at least as 
likely as not that the veteran is unable to obtain 
substantially gainful employment as the result of his 
service-connected disabilities.  Therefore, the veteran 
should undergo an appropriate VA examination, or 
examinations, in order to accurately assess the severity, 
symptomatology, and manifestations of his service-connected 
disabilities.  The VA examiner must address the current 
impact of the appellant's service-connected disabilities 
alone on his ability to maintain substantially gainful 
employment.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2007) (VA has an affirmative duty to 
obtain an examination of the claimant at a VA health-care 
facility if the evidence of record does not contain adequate 
evidence to decide a claim).

At the hearing, the veteran indicated that he was receiving 
current VA treatment at the Miami and Homestead, Florida VA 
Medical Centers (VAMC) for his service-connected 
disabilities, including the right thigh scars.  It was 
indicated that he was not receiving any private treatment for 
any of the service-connected disabilities.  He also testified 
that the scar was painful and tender.  The claims file 
contains VA treatment records dated up to October 2006.  
Therefore, the RO should obtain all current VA treatment 
records and the additional VA examination should include 
examination of the service-connected scar.

At the hearing, the veteran's representative requested that 
the provisions of 38 C.F.R. § 3.321 be considered in regard 
to his claims.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain copies of VA 
treatment records pertaining to the 
veteran dated from October 2006 to the 
present from the Miami and Homestead 
VAMC's.  All records obtained should be 
associated with the claims folder.  

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be scheduled for the 
appropriate VA medical examination or 
examinations, to be conducted by a 
qualified physician, to determine the 
symptoms and severity of the service-
connected scar, residual of grenade 
fragment wound of right thigh associated 
with gunshot wound right thigh with 
cellulitis and lymphangitis, as well as 
to ascertain whether one or more of his 
service-connected disabilities, early 
spondylolisthesis, mild spondylosis 
gunshot wound right thigh with cellulitis 
and lymphangitis; and residual scar, have 
made the veteran incapable of sustaining 
regular substantially gainful employment.

With regard to the service-connected 
residual scar, the examiner should 
provide findings responsive to the 
criteria for rating scars, to include 
comment as visible or palpable tissue 
loss and either gross distortion or 
asymmetry; scar measurements; surface 
contour; adherence to underlying tissue; 
hypo- or hyper-pigmentation; abnormal 
skin texture; missing underlying soft 
tissue; induration, and inflexibility.  
The examiner should indicate whether the 
scars are superficial; stable or 
unstable; painful on examination; or 
limit the function of the affected part.

With regarding to the TDIU claim, based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to comment on the 
degree of disability resulting from each 
disorder for which the veteran is 
receiving compensation.  The examiner is 
further requested to offer an opinion as 
to whether the service-connected 
disabilities, without regard to the 
veteran's age or other nonservice-
connected disabilities, preclude him from 
securing and following a substantially 
gainful occupation  The supplied opinion 
must contemplate the veteran's education 
and occupational history.  In arriving at 
the requested opinion concerning the 
veteran's unemployability, the examining 
physician should also specifically 
consider and expressly comment on the 
findings/opinions expressed by the above-
referenced medical opinions concerning 
the employability of the veteran.

The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner(s) for 
review.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report(s) to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the 
report(s) is deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination(s) and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned survey or examination(s), 
documentation should be obtained which 
shows that notice scheduling these were 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  
Readjudication should specifically 
consider whether the case warrants 
referral to the Under Secretary for 
Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 4.16(b) and 38 
C.F.R. § 3.321(b).  If the appeal is 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



